Citation Nr: 0322381	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-06 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death based on exposure to herbicide agents.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran was honorably discharged from the United States 
Army in February 1970 with 20 years, 10 months and 23 days of 
active duty service.  He died in April 1996.  The appellant 
is the widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In this case, in October 1998, the Board remanded the 
appellant's case to the RO for additional development.  
Subsequently, in a May 2002 Board decision, the claims of 
service connection for the cause of the veteran's death and 
eligibility for Survivors'/Dependents' Educational Assistance 
under Chapter 35 were denied.  The appellant appealed the May 
2002 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to an April 2003 Joint 
Motion for Remand (Joint Motion) by the Secretary and the 
Appellant, the Court issued an April 2003 Order vacating the 
May 2002 Board decision due to the VA's failure to comply 
with the requirements of Stegall v. West, 11 Vet. App. 268 
(1998).  At present, the appellant's appeal is once again 
before the Board pursuant to the April 2003 Court Order.


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.

Pursuant to the VCAA, VA first has a duty to notify the 
claimant and his/her representative of any information and 
evidence necessary to substantiate the claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim, although the ultimate responsibility for 
furnishing evidence rests with the claimant.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that the VA's redefined duties 
to notify and assist a claimant, as set forth in the VCAA, 
have not been fulfilled regarding the issues addressed in 
this remand.  For the below described reasons, the case is 
remanded to the RO for additional development. 

A preliminary review of the record discloses that the 
development requested by the Board's October 1998 remand has 
not been fully accomplished.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The appellant acknowledges some of these 
deficiencies in the April 2003 Joint Motion.  In this regard, 
the Board finds that the RO's development does not comply 
with the October 1998 Board remand specifically requesting 
that a longitudinal review of the evidence by an appropriate 
medical specialist be performed in order to determine the 
relationship, if any, between the veteran's service and the 
brain cancer diagnosed in April 1996.  Such longitudinal 
review and medical opinion were not performed as requested.  
Additionally, it appears that certain private medical records 
were not obtained by the RO, as further described below. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  Please ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on remand.

2.  Contact the appellant and request 
that she provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
treated the veteran during his life for 
any relevant disorders.  Provide the 
appellant with release forms and ask that 
a copy be signed and returned for each 
health care provider identified, 
including for records from the Florida 
Hospital in Altamonte Springs, Florida, 
for April 1996, and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider she identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the appellant of the 
records that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that adjudication of the claims will be 
continued without these records unless 
she is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the appellant 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating her claims, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
appellant provide information as to the 
veteran's dates of treatment at any VA 
medical facility, if any, for any 
disorders relevant to the claims on 
appeal.  All identified treatment records 
from any reported VA medical facility not 
already contained within the claims file 
should be obtained and associated with 
the claims file.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating her claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The RO must refer the veteran's 
claims folder for review by a VA 
physician specializing in oncology and, 
if possible, with a sub-specialty in 
Agent Orange related diseases.  The 
specialist should undertake a 
longitudinal review of the veteran's 
medical records and render an opinion 
as to the relationship, if any, between 
the veteran's military service in 
general, and in particular, potential 
exposure to herbicide agents while 
serving in Vietnam, and the brain 
cancer that was diagnosed in April 
1996.  The medical opinion should 
include a discussion by the reviewing 
specialist of all pertinent medical 
studies on the subject of herbicide 
exposure and cancers of the brain. This 
opinion should be based on a thorough 
and careful review of all the evidence 
contained in the claims folder, 
particularly, the medical 
statements/opinions of Drs. Latif and 
Solloccio dated February 1997 and March 
1997, respectively.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
requested medical review and opinion, as 
well as the private medical records from 
the Florida Hospital, particularly given 
that this case is being remanded to the 
RO for failure to comply with the October 
1998 Board remand request, as described 
above, per Stegall v. West, 11 Vet. App. 
268 (1998).  Remand instructions of the 
Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law.  See 
Stegall, supra.

6.  After completion of the above, the RO 
should readjudicate the claims of 
entitlement to service connection for the 
cause of the veteran's death and 
eligibility for Survivors'/Dependents' 
Educational Assistance under Chapter 35.  
If the determination remains unfavorable 
to the appellant, she should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant is free to submit any additional evidence she 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the appellant until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




